Citation Nr: 1009109	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  07-38 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUE

Entitlement to an effective date earlier than May 15, 2001, 
for the award of service connection and for residuals of neck 
injury residuals, to include on the basis of clear and 
unmistakable error (CUE) in a May 16, 1996 rating decision.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to 
August 1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2008 rating decision in which the RO, inter 
alia, denied an earlier effective date for service connection 
of neck injury residuals.  In March 2008, the Veteran filed a 
notice of disagreement (NOD) and claimed the presence of CUE, 
as will be explained in greater detail below.  A statement of 
the case (SOC) was issued in November 2008 in which the 
Decision Review Officer (DRO) found no CUE in the May 11, 
2004 RO decision, and the Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in February 2009.  In April 2009, the Board remanded the 
claim to the RO to afford the Veteran the opportunity to 
testify at a Board hearing.

In June 2009, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.

The Board notes that the RO has characterized the claim as 
entitlement to an effective date earlier than May 15, 2001, 
for the grant of service connection and the award of 
compensation for neck injury residuals, based on a claim of 
CUE in a May 11, 2004 rating decision. (see November 2008 
SOC).  However, a careful examination of the March 2008 NOD 
and February 2009 VA form 9 indicates that the Veteran is 
basing his claim on an assertion of CUE in a May 1996 RO 
decision.  During his June 2009 Board hearing, the Veteran's 
representative clarified that the Veteran was asserting the 
presence of CUE in a May 1996 RO decision.  Hence, the matter 
on appeal is appropriately characterized as reflected on the 
title page. 

For the reason expressed below, the matter on appeal 
(recharacterized, as reflected on the title page, for the 
reasons expressed in more detail, below), the .  is, again, 
being remanded to the RO, via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the Veteran when 
further action, on his part, is required. 


REMAND

Unfortunately the Board finds that further RO action on the 
claim remaining on appeal is warranted, even though such 
will, regrettably, further delay an appellate decision on 
this matter.

In this case, the Veteran originally filed a claim for 
service connection for a neck disorder, claimed as secondary 
to service-connected left eye disability, in January 1996.  
After obtaining the results of an April 1996 VA examination, 
the RO denied the claim in May 1996.  In a May 1996 letter, 
the Veteran was informed of the denial of his claim.  The 
Veteran did not initiate an appeal with the May 1996 RO 
decision.  See 38 C.F.R. § 20.200 (2009).  The RO's May 1996 
decision is therefore final as to the evidence then of 
record.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

In May 2001, the Veteran petitioned the RO to re-open his 
previously denied claim for service connection for a neck 
disorder, claimed as secondary to service-connected left eye 
disability.  The RO found that new and material evidence had 
not been submitted and denied the petition to re-open in 
November 2001.  The Veteran filed an NOD in December 2001.  
Upon review by a DRO, the petition to re-open was granted, 
and service connection for a neck disorder, claimed as 
secondary to service-connected left eye disability, was 
granted in May 2004, with an effective date of May 15, 2001 
(the date the Veteran filed his petition to re-open his 
claim).

In May 2007, the Veteran filed a claim for an earlier 
effective date for the establishment of service connection 
for his neck disorder.  He stated that he had originally 
applied for service connection for a neck disorder in 
January 1996, and therefore the effective date for service 
connection should be February 1, 1996.  In a January 2008 
rating decision, the RO denied the Veteran's claim for an 
earlier effective date.  The RO explained that as the RO's 
original May 1996 denial of service connection was final, the 
law did not provide for an earlier effective date than May 
15, 2001 (the date the Veteran filed his petition to re-open 
his claim).

The Veteran filed an NOD in March 2008.  In his NOD, the 
Veteran essentially stated that he had been granted service 
connection in May 2004 for a neck disorder based on new and 
material evidence that was not substantively different from 
the evidence available at the time of the May 1996 denial.  
He said "[t]his should indicate CUE."

In the November 2008 SOC, the RO did not find CUE in the May 
11, 2004 DRO decision and continued the denial of an earlier 
effective date for the grant of service connection.  In his 
VA form 9 filed in February 2009, the Veteran stated that had 
the VA developed his claim originally per the Veterans Claims 
Assistance Act of 2000 (VCAA), the effective date of the 
grant of service connection would be January 16, 1996.  
During the June 2009 Board hearing, the Veteran's 
representative clarified that the Veteran was seeking an 
earlier effective date for the grant of service connection 
based on the presence of CUE in the May 1996 RO decision.

The Board notes that, while, in connection with the claim for 
an earlier effective date, the RO considered whether the May 
11, 2004 RO decision involved CUE, as the Veteran's 
representative has clarified, the Veteran is asserting his 
entitlement to an earlier effective date based on CUE in the 
May 16, 1996 RO rating decision.  As the RO has not 
considered this matter-an essential component of the 
Veteran's  EED claim-consideration of the EED claim, at this 
juncture, would be premature.  The RO must consider the 
correct claim of CUE in conjunction with the claim for an 
EED, in the first instance, to avoid any prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Accordingly,[this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  After completing any additional 
notification and/or development deemed 
warranted, the RO should adjudicate the 
claim for an effective date earlier than 
May 15, 2001, for the award of service 
connection for residuals of neck injury to 
include on the basis of CUE in a May 16, 
1996 rating decision.

2,.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


